No. 94-117
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1994


SHEPHERD STAINLESS, INC.,
           Plaintiff and Respondent,
     V .


KEVIN RICHAU,
           Defendant and Appellant.



APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone,
                The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                George T. Radovich, Billings, Montana
           For Respondent:
                K. D. Peterson, Peterson and Schofield,
                Billings, Montana


                                        Submitted on Briefs:         July 26, 1994
                                                          Decided:   August 29, 1994
Filed:                        / '~‘\>
                                               ,'I
                                      :, q i :? ‘! / &m-JJ
                            i,.; .~ ,~ , $ ; ; >. w'k*~iB+qe
                                                         w
                                   (, ii i
                                          Clerk
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Shepherd Stainless, Inc., fabricated two batches of stainless
steel brackets for Kevin Richau, to be used by Richau in cabinets
he designed and made for gambling equipment.        After a nonjury
trial,   the District Court for the Thirteenth Judicial District,
Yellowstone   County,   ruled that Richau owed Shepherd Stainless
$5,751 pursuant to two oral contracts between the parties. Richau
appeals.   We affirm.
     The issues on appeal are:        (1) whether the court erred in
finding that Shepherd Stainless billed Richau a reasonable amount
for the first order of brackets:      (2) whether the court erred in
assessing a value to the work done by Shepherd Stainless; and (3)
whether the court erred in refusing to allow into evidence certain
testimony by Richau concerning the value of the work done by
Shepherd   Stainless.
     Stanley Swenson, the president and chief executive officer of
Shepherd   Stainless,   testified on behalf of the corporation at
trial.     His testimony and the exhibits introduced by Sheperd
Stainless at trial support the District Court's findings that the
bill for the first order of brackets was reasonable and that the
value of the work done by Shepherd Stainless was $5,751.     Because
the District Court's findings are not clearly erroneous, they will
not be disturbed on appeal.       See Rule 52(a), M.R.Civ.P., and
Interstate Prod. Credit Ass'n v. DeSaye (1991), 250 Mont. 320, 322,
820 P.2d 1285, 1287.


                                  2
     Richau attempted to testify about what other metal workers had
told him concerning the value of the metal work done by Shepherd

Steel.     This offered testimony would clearly have been hearsay, and

was therefore inadmissible under Rule 802, M.R.Evid.
     We affirm the decision of the District Court.

     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, the State Reporter, and West Publishing

Company.




                                            Chief   Justice


We concur:




                                    3